 


114 HR 2893 IH: MADE Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2893 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. MacArthur introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to require that decorative objects depicting the official seal of the Department of Defense, the military departments, the Armed Forces, and the Defense Agencies be manufactured in the United States. 
 
 
1.Short titleThis Act may be cited as the Manufacturing American Defense Emblems Act  or MADE Act.  2.Made in America requirement for procurement of Department of Defense and Armed Forces official seals (a)FindingsCongress makes the following findings: 
(1)The official seals of the United States Armed Forces and the Federal departments having jurisdiction over the Armed Forces are symbols of pride and tradition. (2)The seals represent the great sacrifices members of the Armed Forces have made to defend the United States. 
(3)Currently, some of these seals are manufactured in foreign nations. (4)The physical symbol representing the United States Armed Forces should be manufactured in the United States.  
(b)Made in America requirementSection 112 of title 10, United States Code, is amended— (1)by inserting (a) before The Secretary; and 
(2)by adding at the end the following new subsection:  (b) (1)Any decorative object, such as a carving, sculpture, or plaque, that depicts the seal for the Department of Defense or any other seal specified in paragraph (2) must be 100 percent manufactured in the United States. 
(2)The requirement imposed by paragraph (1) applies to the following: (A)The seal for the Department of Defense. 
(B)The seal for the Department of the Army referred to in section 3012 of this title. (C)The seal for the Department of the Navy referred to in section 5012 of this title. 
(D)The seal for the Department of the Air Force referred to in section 8012 of this title. (E)The seals for the armed forces. 
(F)The seals for the defense intelligence agencies referred to in section 425 of this title. (G)The seal for any other Defense Agency.. 
(c)Application of amendmentsSubsection (b) of section 112 of title 10, United States Code, as added by this section, shall apply with respect to the procurement after the date of the enactment of this Act of any official seal specified in paragraph (2) of such subsection.    